ON REHEARING.
Ostrander, J.
We said in the foregoing opinion, concerning the question of the prerogative right of the State as creditor to be preferred to other creditors of the debtor:
“The question is not presented for decision in this case, unless, assuming the right to exist, the intervening surety may insist upon the exercise of the right by the State.”
We proceeded then to apply the rule that at the common law the right of the sovereign to priority over other creditors of a debtor was one which must be asserted before the assets of the debtor, had passed beyond his control. On the application for rehearing it was urged that the opinion did not meet the contention that the intervening petitioner is, as to the State, a surety of the debtor, and *705that the State itself, by its officers, instituted the action which divested the debtor of its property. The opinion does not answer precisely this contention, for which reason and because one of the justices who took part in the decision had left the bench before the motion for rehearing was presented, it was ordered that' the cause be reheard.
In the former opinion some reference is made to authority. Further references are: The note to 1 Kent’s Commentaries, star page 248; State v. Williams, 101 Md. 529 (61 Atl. 297, 109 Am. St. Rep. 579, 4 Am. & Eng. Ann. Cas. 970, 973, and note, 1 L. R. A. [N. S.] 254, and note); In re Receivership of Columbian Insurance Co., 3 Abb. Dec. (N. Y.) 239; Central Trust Co. v. Railroad Co., 110 N. Y. 250 (18 N. E. 92, 1 L. R. A. 260); In re Grinsburg, 59 N. Y. Supp. 656. The cases arose upon the assertion in some form of the alleged right of the State. The opinions relied upon by appellant are judicial assertions that in the particular jurisdiction this prerogative right of sovereignty, as recognized by the common law, has been asserted by the very act of adopting the common law into the jurisprudence of the State, and therefore may be enforced by the courts. This is the form of the contention made by appellant, and it is this alleged right of the State which it is claimed should have been exercised in the particular case, and that the surety stands, before the law, in the position it would have occupied had the State exercised the right. A royal prerogative is an arbitrary power vested in the executive, a power or will which is discretionary and uncontrolled (2 Bouvier [Rawle’s Rev.], p. 730) and in some, if not all, of the decisions which have been examined the term “ prerogative ” is evidently employed in the sense that it is an arbitrary power of the State, as distinguished from a sovereign power, which becomes effective in exercise through legislation. It is clear that no one may complain because the sovereign has not exercised a discretionary and arbitrary *706right. The .argument made for appellant is thus completely answered.
We do not doubt that the State may provide by legislation for a preference of payment of demands due to the State. The legislatures of some of the States and the congress of the United States have, to some extent, given a preference to demands due to the government. The right to do this is inherent in the State. It is exercised in this State, in a limited way, in the collection of the revenues. It has at all times been, as it now is, within the power of the legislature to make such provisions for State priority as seemed to be expedient. It has made none for cases like the one at bar. The form of our government, the undoubted power of the legislature in this behalf, furnish reasons for saying that in adopting the applicable rules of the common law as a part of the law of the State, the people did not adopt and thereby assert an arbitrary, prerogative right to priority of payment of its debts, which was recognized by the common law. In any event, the State has never asserted, and does not now assert, such a right.
We conclude that appellant has been denied no right, and the decree of the court below is affirmed.
Hooker, Moore, McAlvay, Brooke, and Stone, JJ., concurred. Blair, J., concurred in the result.